SCHROEDER, Circuit Judge,
with whom Circuit Judges NORRIS and LEAVY join, dissenting:
We respectfully dissent from the majority’s decision to deny habeas corpus relief in this capital ease. Paris Hoyt Carriger was convicted of first degree murder after a trial in which neither the jury nor his counsel adequately comprehended the nature of the charges against him. The record developed during the course of state court proceedings therefore demonstrates that the petitioner is entitled to a new trial. There are two major reasons.
First, even though the jury was fully instructed on the elements of second-degree murder and was expressly told that if it did not find premeditation, it had to find the defendant guilty of second-degree murder, it was not given the opportunity on the *337verdict form to convict the defendant of this lesser included offense. The trial thus violated the fundamental principle that where a jury may rationally convict a defendant of a lesser included offense in a capital case the jury must be given the option of doing so. See Beck v. Alabama, 447 U.S. 625, 100 S.Ct. 2382, 65 L.Ed.2d 392 (1980). The majority speculates that the jury must have convicted the defendant of felony murder rather than premeditated murder. Under this theory, the trial court’s error was in providing instructions on second-degree murder in the first place. The majority reaches this unsatisfactory resolution even though nothing in the record shows that the jury found, or was adequately instructed how to find, each of the elements of felony murder.
Second, the record conclusively demonstrates that the petitioner did not receive effective assistance of counsel at trial. Defendant’s trial counsel has acknowledged that he did not even take into account the fact that this was potentially a death penalty case during the guilt phase of the trial. The Arizona Supreme Court early on held that the same counsel was incompetent at sentencing. State v. Carriger, 132 Ariz. 301, 645 P.2d 816, 819 (1982) (“Carriger IF). The majority refuses even to consider the claims of incompetence at the guilt phase, however, holding that the Arizona Supreme Court properly ruled that they were waived because they were not raised on direct appeal. This holding of waiver is irreconcilable with our law that when, as here, claims of ineffective assistance of counsel depend on matters not apparent in the trial record, the appropriate place to develop them is on collateral review and not on direct appeal. See, e.g., United States v. Laughlin, 933 F.2d 786, 788 (9th Cir.1991) (“As a general rule, [this court] will not review challenges to the effectiveness of defense counsel on direct appeal. Such an issue is more appropriately reserved for habeas corpus proceedings, where facts outside the record, but necessary to the disposition of the claim, may be fully developed.”) (citations omitted).

The Beck Violation

For the three-judge panel which first heard this appeal, see Carriger v. Lewis, 948 F.2d 588 (9th Cir.1991) (“Panel Opinion”), the most difficult issue in the case was whether the panel was bound to follow Beck v. Alabama. Beck recognized as a matter of due process, that when the trial record conceivably supports a lesser included offense instruction in a capital case, the instruction must be given in order to permit the jury the option of convicting the defendant of the noncapital offense. See Beck, 447 U.S. at 637, 100 S.Ct. at 2389. The jury in this case was not given that option. The panel, however, held that it did not have to follow Beck because Beck announced a “new rule” within the meaning of Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989), and, therefore, was inapplicable to convictions that became final before it was decided. Panel Opinion, 948 F.2d at 598.
The panel itself recognized that the Supreme Court’s holding in Beck was simply a reaffirmation of a principle recognized and applied universally in state and federal courts (with the single exception of the State of Alabama) in capital cases up until Beck. As the panel noted, “[e]ven in Alabama, a defendant in a noncapital case was entitled to the benefit of the uniform rule.” Panel Opinion, 948 F.2d at 596 (citing Beck, 447 U.S. at 636-37,100 S.Ct. at 2389). The Supreme Court’s opinion in Teague made it clear that in order to announce a “new rule” a case must “break[ ] new ground or impose[ ] a new obligation on the States or the Federal Government.” Teague, 489 U.S. at 301, 109 S.Ct. at 1070. A case announces a new rule only “if the result was not dictated by precedent existing at the time the defendant’s conviction became final.” Id. (emphasis in original). See also Penry v. Lynaugh, 492 U.S. 302, 109 S.Ct. 2934, 106 L.Ed.2d 256 (1989) (applying Teague to capital case). Beck broke no new ground. The panel opinion is thus contrary to the Supreme Court’s holding in Penry that a decision in a capital case which merely applies previously accepted principles is not creating a “new rule.” *338See Penry, 492 U.S. at 315, 109 S.Ct. at 2945.
It was the retroactivity issue which prompted this en banc rehearing. Now, the majority has avoided resolving the issue. Instead, it strains to hold that on the basis of this particular trial record, a second-degree murder instruction would not have been warranted under Beck because, according to the majority, the jury convicted the defendant of felony murder which under Arizona law has no lesser included offenses. See Majority at 335.
Yet the jury’s verdict does not tell us that it found Carriger guilty of felony murder. Rather, it says only that Carriger was guilty of robbery and first-degree murder. We simply cannot know what the jury thought about felony murder or whether, given the clear option, it would have convicted him of a lesser degree of homicide. Although the majority asserts as a fact that the murder of Shaw “occurred during the robbery,” Majority at 336, we cannot know from this record whether the jury found the murder occurred before or during the robbery, or as an afterthought unrelated to the robbery and without premeditation. A fortiori, we cannot know whether the jury found the essential elements of felony murder beyond a reasonable doubt. Cf. State v. Smith, 160 Ariz. 507, 774 P.2d 811, 813 (1989) (jury specifically instructed on necessity to find murder occurred “[i]n the course of and in furtherance of” the felony charged).
What the trial court told the jury is significant. It instructed the jury in detail on the elements of premeditated first-degree murder and the elements of second-degree murder. The jury was expressly told that:
Once you have determined that there is malice, you must determine whether the murder was in the first or second degree. First degree murder is murder which is the result of premeditation....
Murder by means of poison, lying in wait, or torture, or which is committed in the attempt to commit arson, rape, robbery, burglary, mayhem, kidnapping, or molestation of a child under the age of 14, is also first degree murder.
All other kinds of murder are second degree murder.
If you have a reasonable doubt about which of the two degrees of murder was committed, you must decide it was second degree murder [emphasis supplied].
Presumably the trial court that gave this instruction believed that it was warranted by the evidence. The flaw in the majority’s analysis is its insistence that, because there was a robbery, the jury must have found that the killing was in furtherance of it. The relevant inquiry under Beck is whether the jury could also have reached a different conclusion. Beck, 447 U.S. at 643, 100 S.Ct. at 2392 (failure to instruct on lesser included offense interjects a “level of uncertainty and unreliability into the factfind-ing process that cannot be tolerated in a capital case”). If the jury could have reached a different conclusion, then Beck requires that it have the opportunity to do so. This jury did not.
The infirmity of the majority’s reasoning is also illustrated by its reliance on Greenawalt v. Ricketts, 943 F.2d 1020, 1029 (9th Cir.1991), for the proposition that a lesser included offense was not involved. Greenawalt was tried and convicted only of felony murder. See Greenawalt, 943 F.2d at 1028-29. This petitioner was tried and convicted of first-degree murder. He was denied due process when the jury was not permitted to find him guilty of a lesser included offense.

Ineffective Assistance of Counsel

The majority refuses to review all but a tiny portion of the ineffective assistance of counsel claims even though they are unusually well documented in the state court collateral proceedings conducted under Rule 32, Arizona Rules of Criminal Procedure. See State v. Carriger, 143 Ariz. 142, 692 P.2d 991, 1011 (1984) (“Carriger IIF) (Feldman, J., dissenting), cert. denied, 471 U.S. 1111, 105 S.Ct. 2347, 85 L.Ed.2d 864 (1985). The majority holds that the federal courts should refuse to consider these claims because the Arizona Supreme Court ruled them barred because they were not raised in the original appeal from the con*339viction. See Carriger II, 645 P.2d at 819; Carriger III, 692 P.2d at 996-97.
The majority’s holding is strange indeed, since this court has held over and over that it is generally inappropriate even to raise claims of ineffective assistance of counsel on a direct appeal. “[C]laims of ineffective assistance raise factual questions best resolved in a habeas corpus proceeding, not on direct appeal.” United States v. Sanclemente-Bejarano, 861 F.2d 206, 210 (9th Cir.1988) (citing United States v. Pope, 841 F.2d 954, 958 (9th Cir.1988)). As Justice Feldman pointed out in his dissent from Carriger III, 692 P.2d at 1012 (Feldman, J., dissenting), Arizona itself does not generally apply Rule 32 waiver as harshly as in this case, but usually limits waiver to claims that are apparent in the trial record. The claims here were not.
The majority’s position thus cannot be reconciled with the Supreme Court’s opinion in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), which points out that “[sjince fundamental fairness is the central concern of the writ of habeas corpus, no special standards ought to apply to ineffectiveness claims made in habeas proceedings.” 466 U.S. at 698, 104 S.Ct. at 2070.
The distinction between claims that should be raised on direct appeal and those that cannot is one which the majority opinion does not grasp. It thus relies on Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989), to propose that a state court can bar all ineffectiveness claims not raised on direct appeal. The majority fails to recognize that the state court in Harris considered the ineffectiveness claims waived only to the extent the particular claims in question could have been presented on direct appeal. See 489 U.S. at 258, 109 S.Ct. at 1040. What is more, the Supreme Court in Harris held there was no procedural bar to federal court consideration of the claims in that case because the state court's reliance on an independent and adequate procedural bar was unclear. Given the meandering course followed by the Arizona Supreme Court in Carriger’s case, the same result should obtain here.
On the merits, the record in this case contains a very strong showing that Carri-ger’s trial counsel was ineffective. Trial counsel’s post-conviction testimony was that he did not take into consideration the fact that this was a death penalty case while preparing and presenting the trial evidence. The Arizona Supreme Court held that the same counsel was ineffective at sentencing because he did not deal with the death penalty then either. Thus it is clear that Carriger’s trial counsel had no trial strategy for preventing imposition of the death penalty. In addition, Justice Feld-man’s dissent in Carriger III details many other areas in which counsel was deficient at trial. See 692 P.2d at 1011 et seq. (Feldman, J., dissenting). A dramatic example is counsel’s failure to obtain the principal prosecution witness’ prison records which would have pointed the way to evidence that the witness was a pathological liar. That witness was Carriger’s chief accuser and the man Carriger claims actually committed the murder. His credibility was central to the prosecutor’s case. There are numerous other allegations of attorney misconduct which deserve the independent attention of a federal court. See also Carriger III, 692 P.2d at 1002-08.
The majority’s ruling has the effect of permitting states to bar access, to both state and federal courts, when defendants wish to establish that conduct of their counsel was ineffective. This ruling cannot be reconciled with the constitutional guarantees of effective assistance of counsel, see Strickland, 466 U.S. at 687, 104 S.Ct. at 2064, and access to the courts implicit in due process, see Bounds v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977).
We therefore respectfully dissent.